Citation Nr: 1402761	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 1, 2003 for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.G.



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to January 1977.  He died in March 1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied an earlier effective date for the grant of service connection for the cause of the Veteran's death.

A Travel Board hearing was held in August 2010 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant did not file a timely appeal of an August 2003 rating decision which granted service connection for the cause of the Veteran's death.

2.  The appellant filed a claim for an earlier effective date for service connection for the Veteran's death in February 2009.



CONCLUSION OF LAW

The appellant's claim for an earlier effective date for the award of service connection for the cause of the Veteran's death is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, no further action is required pursuant to the VCAA.

II.  Earlier Effective Date

Historically, the appellant's claim for service connection for the cause of the Veteran's death was denied in a July 1997 rating decision.  She did not file a timely appeal of this decision.  In March 2003, she sought to reopen her claim.  The RO granted service connection for the cause of the Veteran's death in an August 2003 rating decision and assigned an effective date of March 1, 2003.  The appellant did not file a timely appeal of this decision.

Because the appellant did not appeal the August 2003 rating decision, it is considered final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).

Unfortunately, an earlier effective date cannot be granted in this case.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  There can be no freestanding claim for an earlier effective date and that it would be error to entertain such a claim.  In this case, the appellant did not file her claim for an earlier effective date until February 2009, several years after the rating decision granting service connection for the cause of the Veteran's death.  Moreover, she has not alleged CUE in either the July 1997 rating decision which initially denied her claim or the August 2003 rating decision which ultimately granted it.  Therefore, hers is a freestanding claim for an earlier effective date for a grant of service connection and is precluded by law.

When a free-standing claim of the type contemplated in Rudd is raised, that is, in the absence of a collateral attack and explanation as to why a prior final and binding decision should be revised or reversed on the basis of CUE, the Court has held that such an appeal should be dismissed - although the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).


ORDER

The appeal for an effective date earlier than March 1, 2003 for the grant of service connection for the cause of the Veteran's death is dismissed.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


